Title: To Benjamin Franklin from William Temple Franklin, 27 August 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					My dearest Sir,
					Calais, Friday 27. Augt. 1784
				
				Fearing least you should be uneasy about me, as the Weather has been very Stormy; I think it well to inform you, that we are still kept here by contrary Winds:— There is Hopes of our

sailing at high Water this Afternoon, but there is no certainty: The Weather is become fair—& the Wind much abated but still contrary.— The Post is near setting off, & this Place furnishes nothing worth communicating.
				Believe me ever, with sincere Respect & Affection, Your most dutiful Grandson
				
					W. T. Franklin
					B. Franklin Esqr—
				
			 
				Addressed: A Monsieur / Monsieur Franklin, / Ministre Plenipotentiaire / des E. U. de l’Amerique / près S. M. T. C.— / a Passy—près Paris.
			